People v Meek (2019 NY Slip Op 05316)





People v Meek


2019 NY Slip Op 05316


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: CARNI, J.P., LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed June 28, 2019.) 


MOTION NO. (1088/11) KA 08-01131.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJONATHAN J. MEEK, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.